DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (2010/0327433).							Re claim 1, Sweeney teaches an apparatus (Fig. 6), comprising:				a package substrate (601);									a capacitor die (610) embedded in the package substrate (601), wherein the capacitor die is a single-sided capacitor die (Fig. 6);							a surface mount die (630) over the capacitor die (610), the surface mount die (630) comprising a plurality of surface mount die interconnection structures (620) facing the capacitor die (610);										a plurality of substrate vias (606) between the capacitor die (610) and the surface mount die (630); and											a short and direct connection (612) coupling one of the plurality of surface mount die interconnection structures (620) to the capacitor die (610).
Re claim 2, Sweeney teaches the apparatus of claim 1, wherein the capacitor die is a metal-insulator-metal (MIM) capacitor die [34].
Re claim 3, Sweeney teaches the apparatus of claim 1, wherein the capacitor die (610) has a footprint entirely within a footprint (Fig. 6) of the surface mount die (630).
Re claim 5, Sweeney teaches the apparatus of claim 1, wherein the short and direct connection has only straight and vertical components (612, ‘straight and vertical as shown in Fig. 6).
Re claim 6, Sweeney teaches the apparatus of claim 1, wherein the short and direct connection has one or more non-vertical components (612).	
Claim(s) 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (2010/0327433).								Re claim 19, Sweeney teaches an electronic system (Figs. 1 and 6), comprising:		a first component ([24-25], Fig. 1); and							a second component (600, Fig. 1) electrically coupled to the first component, the second component comprising:										a package substrate (601);									a capacitor die (610) embedded in the package substrate (601), wherein the capacitor die is a single-sided capacitor die (Fig. 6);							a surface mount die (630) over the capacitor die (610), the surface mount die (630) comprising a plurality of surface mount die interconnection structures (620) facing the capacitor die (610);										a plurality of substrate vias (606) between the capacitor die (610) and the surface mount die (630); and											a short and direct connection (612) coupling one of the plurality of surface mount die interconnection structures (620) to the capacitor die (610).
Re claim 20, Sweeney teaches the electronic system of claim 19, wherein the first component comprises a display ([24-25], Fig. 1).
Re claim 21, Sweeney teaches the electronic system of claim 19, wherein the first component comprises a camera ([24-25], Fig. 1).
Re claim 22, Sweeney teaches the electronic system of claim 19, wherein the first component comprises a digital sound recorder ([24-25], Fig. 1).
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Shih et al. (2018/0190582). 
Re claim 4, Sweeney teaches the apparatus of claim 1. 				Sweeney does not explicitly teach further comprising: a second capacitor die embedded in the package substrate.
Shih teaches a semiconductor package (200, Fig. 15) with a MIM capacitor (250) comprising a first capacitor die (250a) and a second capacitor die (250b) embedded in the semiconductor package (200).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney as taught by Shih since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Kim et al (2012/0080222). 
Re claim 7, Sweeney teaches the apparatus of claim 1. 				Sweeney does not explicitly teach wherein the package substrate comprises a plurality of alternating insulation layers and wiring layers, and wherein one or more of the wiring layers are above the capacitor die.							Kim teaches semiconductor package (Fig. 2) comprising an embedded capacitor die (180), further comprising a plurality of alternating insulation layers and wiring layers (110, 120, 130), and wherein one or more of the wiring layers (144) are above the capacitor die (180).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 8, Sweeney in view of Kim teaches the apparatus of claim 7, wherein two or more of the wiring layers (144, 158, Kim) are above the capacitor die (180, Kim).
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Kim et al (2012/0080222). 
Re claim 9, Sweeney teaches the apparatus of claim 1. 				Sweeney does not explicitly teach wherein the package substrate comprises a plurality of alternating insulation layers and wiring layers, and wherein one or more of the wiring layers are below the capacitor die.
Kim teaches semiconductor package (Fig. 2) comprising an embedded capacitor die (180), further comprising a plurality of alternating insulation layers and wiring layers (110, 120, 130), and wherein one or more of the wiring layers (171) are below the capacitor die (180).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 10, Sweeney in view of Kim teaches the apparatus of claim 9, wherein one or more of the wiring layers (141, Kim) are above the capacitor die (180, Kim).
Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Shih et al. (2018/0190582). 
Re claim 11, Sweeney teaches an apparatus (Fig. 6), comprising:				a package substrate (601);									a first capacitor die (610) embedded in the package substrate (601), wherein the first capacitor die (610) is a first single-sided capacitor die (Fig. 6), and wherein the first capacitor die (610) has a footprint (Fig. 6);								a surface mount die (630) over the first capacitor die (610), the surface mount die (630) comprising a plurality of surface mount die interconnection structures (620) facing the first capacitor die (610), wherein the surface mount die (630) has a footprint, and wherein the footprint of the first capacitor die (610) is within the footprint of the surface mount die (630);									a first plurality of substrate vias (606) between the first capacitor die (610) and the surface mount die (630);										a first short and direct connection (610) coupling a first one of the plurality of surface mount die interconnection structures (620) to the first capacitor die (610). 
Sweeney teaches a single-sided capacitor die (Fig. 6).					Sweeney does not explicitly teach a second capacitor die embedded in the package substrate, the second capacitor die laterally spaced apart from the first capacitor die, wherein the second capacitor die is a second single-sided capacitor die, and wherein the second capacitor die has a footprint, a second plurality of substrate vias between the second capacitor die and the surface mount die; and a second short and direct connection coupling a second one of the plurality of surface mount die interconnection structures to the second capacitor die.
Shih teaches a semiconductor package (200, Fig. 15) with a MIM capacitor (250) comprising a first capacitor die (250a) and a second capacitor die (250b) embedded in the semiconductor package (200) laterally spaced apart from the first capacitor die (250a), and wherein the second capacitor die (250b) has a footprint (Fig. 15). Shih further teaches a second plurality of substrate vias (272) between the second capacitor die (250b) and a surface mount die (310a/310b); and a second short and direct connection (300) coupling a second one of a plurality of surface mount die interconnection structures (230) to the second capacitor die (250b).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney as taught by Shih since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.    						Re claim 12, Sweeney in view of Shih teaches the apparatus of claim 11, wherein the first capacitor die is a first metal-insulator-metal (MIM) capacitor die ([34], Sweeney), and the second capacitor die is a second metal-insulator-metal (MIM) capacitor die ([32], Shih).
Re claim 13, Sweeney in view of Shih teaches the apparatus of claim 11, wherein each of the first and second short and direct connections has only straight and vertical components (612, Fig. 6, Sweeney, 300, Fig. 15, Shih).
Re claim 14, Sweeney in view of Shih teaches the apparatus of claim 11, wherein each of the first and second short and direct connections has one or more non-vertical components (612, Fig. 6, Sweeney, 300, Fig. 15, Shih).
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Shih et al. (2018/0190582) as applied to claim 11 above, and further in view of Kim et al (2012/0080222).  
Re claim 15, Sweeney in view of Shih teaches the apparatus of claim 11.	Sweeney in view of Shih does not explicitly teach wherein the package substrate comprises a plurality of alternating insulation layers and wiring layers, and wherein one or more of the wiring layers are above the first capacitor die and the second capacitor die. 		
Kim teaches semiconductor package (Fig. 2) comprising an embedded capacitor die (180), further comprising a plurality of alternating insulation layers and wiring layers (110, 120, 130), and wherein one or more of the wiring layers (144) are above the capacitor die (180).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney in view of Shih as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 16, Sweeney in view of Shih and Kim teaches the apparatus of claim 15, wherein two or more of the wiring layers (144, 158, Kim) are above the first capacitor die and the second capacitor die (180, Kim).
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2010/0327433) in view of Shih et al. (2018/0190582) as applied to claim 11 above, and further in view of Kim et al (2012/0080222).  			Re claim 17, Sweeney in view of Shih teaches the apparatus of claim 11.	Sweeney in view of Shih does not explicitly teach wherein the package substrate comprises a plurality of alternating insulation layers and wiring layers, and wherein one or more of the wiring layers are below the first capacitor die and the second capacitor die.
Kim teaches semiconductor package (Fig. 2) comprising an embedded capacitor die (180), further comprising a plurality of alternating insulation layers and wiring layers (110, 120, 130), and wherein one or more of the wiring layers (171) are below the capacitor die (180).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sweeney in view of Shih as taught by Kim since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 18, Sweeney in view of Shih and Kim teaches the apparatus of claim 17, wherein one or more of the wiring layers (141, Kim) are above the first capacitor die and the second capacitor die (180, Kim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/ADAM S BOWEN/Examiner, Art Unit 2897